                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


ALBERT CARTER,

        Plaintiff,

V.                                                                   Civil Action No.3:18CV801

STACEY KINCAID,

        Defendant.



                                 MEMORANDUM OPINION

        By Memorandum Order entered on April 26,2019,the Court directed the Marshal to

serve the Defendant. On May 22,2019,the United States Postal Service returned the April 26,

2019 Memorandum Order to the Court marked,"RETURN TO SENDER," because Plaintiff

apparently relocated. Since that date. Plaintiff has not contacted the Court to provide a current

address. Plaintiffs failure to contact the Court and provide a current address indicates his lack

of interest in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE.

        An appropriate Order shall accompany this Memorandum Opinion.


                                                             M.Hannah IfMci
                                                             United States Dist^irt Judge
Date:
Richmond, Virginia
